{¶ 1} The appeal is dismissed, sua sponte, on the authority of Olympic Steel, Inc. v. Cuyahoga Cty. Bd. of Revision, 110 Ohio St.3d 1242, 2006-Ohio-4091, 852 N.E.2d 178. Motion to dismiss of appellee Board of Education of the Olentangy Local School District is denied as moot.
Wayne E. Petkovic, for appellant.
Rich, Crites & Dittmer, L.L.C., and Mark H. Gillis, for appellee Board of Education of the Olentangy Local School District.
Moyer, C.J., Resnick, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.